Title: From Thomas Jefferson to Thomas Leiper, 19 May 1791
From: Jefferson, Thomas
To: Leiper, Thomas



Sir
New York May 19. 1791.

The day I left Philadelphia, I went for the first time up into the book-room which Mr. Carstairs is building, and then for the first time also observed he had left no place for the chimney. On asking an explanation I found that some how or other he had taken a notion from the beginning that there was to be none. I am sure he had it not from me. It is possible that I may not have particularly spoken of the chimney, looking on it as a thing of course, but I certainly never gave him the idea of having none. I meant to have spoke to you about it, but saw you only for a moment, and did not then think of it. Mr. Carstairs says there will be no difficulty in fixing the chimney, and promised to speak to you about it. I have thought it better to write to you that it may be done while you have the bricklayers and materials on the spot. I am in hopes they are already painting the inside of the house, and that I shall find every thing finished on my return. I am Sir Your very humble servt.

Th: Jefferson

